Citation Nr: 0107253	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-11 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.

2.  Entitlement to an increased evaluation for post-phlebitis 
syndrome with varicose veins of the left lower extremity, 
currently rated at 40 percent.

3.  Entitlement to an increased evaluation for residuals of a 
rupture of the urethra with partial stricture, currently 
rated at 40 percent.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and October 1998 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida.  The former 
rating, in pertinent part, found that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a back condition, confirmed a 30 
percent rating for post-phlebitis syndrome with varicose 
veins of the left lower extremity, and increased from 10 
percent to 20 percent the rating for residuals of a rupture 
of the urethra with partial stricture.  The latter rating 
denied a total rating for compensation purposes based on 
individual unemployability.  In a January 1998 decision, a RO 
Hearing Officer increased from 30 percent to 40 percent the 
rating for post-phlebitis syndrome with varicose veins of the 
left lower extremity and increased from 20 percent to 40 
percent the rating for residuals of a rupture of the urethra 
with partial stricture.

In July 1996 the RO also denied entitlement to a compensable 
evaluation for residuals of a scar due to a suprapubic 
cystotomy.  The veteran disagreed with the denial and 
perfected an appeal therefrom.  At the hearing held in May 
1997 before a Hearing Officer at the RO, the veteran withdrew 
the claim from appellate status.  Thus, the matter is not on 
appeal before the Board.  38 U.S.C.A. § 7105(d)(3) (West 
1991); 38 C.F.R. § 20.204 (2000).

Regarding the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for a back disorder, in spite of the August 2000 
supplemental statement of the case, review of the record 
shows that in January 1998 the RO, via a hearing officer, 
reopened the claim and denied it on a de novo basis.  Thus, 
the matter came before the Board for full review on the 
merits.  However, in accordance with Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996), before addressing the merits of 
the claim, the Board must first determine whether new and 
material evidence has been presented to reopen the claim.  
Barnett, 83 F.3d at 1383-84; see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

In May 1999 the veteran requested to appear at a travel board 
hearing.  By written correspondence received in July 1999, 
the veteran withdrew that request.  Thus, no action in this 
regard is warranted.

The issues of entitlement to increased evaluations for post-
phlebitis syndrome with varicose veins of the left lower 
extremity and for residuals of a rupture of the urethra with 
partial stricture, as well as entitlement to a total rating 
based on individual unemployability are addressed in the 
remand portion of the decision.


FINDINGS OF FACT

1.  In December 1947, the RO denied service connection for 
back pain; the veteran was notified thereof and did not 
appeal.

2.  Most recently, in a March 1993 rating, the RO continued 
the denial of service connection for a back disability; the 
veteran appealed the decision, but later withdrew the appeal.

3.  Subsequent to 1993, the RO received numerous VA and non-
VA medical reports, a copy of the veteran's hearing 
transcript, and medical statements maintaining that the 
veteran's current back disability is related to events of 
active service.

4.  This evidence was not of record when the RO considered 
the claim in 1947, and it bears directly and substantially 
upon the matter under consideration and is so significant 
that it must be considered in order to fairly determine the 
merits of the claim.   


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
March 1993 rating action denying service connection for back 
pains.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen the claim of entitlement to 
service connection for a back disorder.  The VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim and no 
additional development is warranted.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In addition, all required notice has been sent to 
the veteran by the RO.

In December 1947 the RO denied entitlement to service 
connection for back pain.  After reviewing the service 
medical records noting that the veteran incurred injuries 
while falling on a ship, a 1947 private medical statement, 
and a 1947 VA examination report, only documenting complaints 
of the lower back, the RO found that the alleged back 
disability was not found on examination.  That same month, 
the RO informed the veteran of the decision; he did not 
appeal.  

In a March 1993 rating, the RO continued to deny the claim 
for service connection for a low back condition.  The 
additional evidence added to the record included private 
medical records.  The RO found that no back disability was 
shown during service, on VA examination in August 1947 or 
until 1989, at which time disc herniation at L5-S1 was 
demonstrated.  The veteran was notified of the denial and 
filed an appeal; however, he later withdrew this appeal.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification; otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. §§ 5108, 7105(c); 
38 C.F.R. § 3.156.

Accordingly, the Board must first determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

After the 1993 rating action, the record contains numerous VA 
and non-VA medical reports, all showing that the veteran 
received treatment for recurring back pain.  The record also 
contains a May 1997 hearing transcript, recording the 
veteran's testimony in which he attributes his back disorder 
to service.  A May 1997 medical statement from William R. 
Faust, M.D., wherein he wrote that the veteran had had low 
back pain of a constant nature with exacerbation since the 
World War II injury and that the back pain was related to 
that injury, and a March 1999 statement from Mitchell D. 
Checkver, M.D., reflecting that the veteran had had back pain 
since service, are also of record. 

Upon reviewing the foregoing, the Board finds that the 
evidence is new in that the medical reports and statements 
were not of record in December 1947 when the RO initially 
denied the service connection claim for back pain.  The newly 
submitted evidence is also material.  That is, it bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence shows that the veteran currently has a 
disability of the back and indicates that the disability is 
related to an accident that occurred aboard a ship during 
active service.  Therefore, new and material evidence has 
been submitted to reopen the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

Prior to adjudicating the claim on the merits, however, the 
Board must ensure that the duty to assist has been fulfilled.  
Bernard v. Brown, 4 Vet. App. 384 (1993). In this regard, the 
Board finds that additional development is required.  The 
matter is therefore discussed below in the remand portion of 
the decision.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disorder has 
been reopened; the appeal is granted only to that extent.


REMAND

As noted above, new and material evidence has been submitted 
to reopen the claim for service connection for a back 
disorder.  While it is acknowledged that the record contains 
diagnoses of degenerative disc disease and degeneration of 
the back and chronic back pain and that there are medical 
opinions etiologically relating the veteran's back disability 
to service, the Board finds that a contemporaneous VA 
examination is needed to identify what disabilities of the 
back are present and to ascertain whether it is at least as 
likely as not that any current back disability was incurred 
in, aggravated by, or related to active service.  

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
service; it must support its medical conclusions with 
independent medical evidence in the record.  Crowe v. Brown, 
7 Vet. App. 238, (1994).  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993).

The veteran also seeks increased evaluations for post-
phlebitis syndrome with varicose veins of the left lower 
extremity and for residuals of a rupture of the urethra with 
partial stricture, and entitlement to a total rating based on 
individual unemployability.  Review of the record shows that 
the veteran's last VA examination for compensation purposes 
for his service-connected disabilities was conducted in July 
1997.  

Regarding the phlebitis syndrome with varicose veins of the 
left lower extremity, on examination the veteran stated that 
he had had multiple exacerbations of the disability recently, 
but at that time it was inactive.  The diagnosis was left 
lower extremity phlebitis, currently inactive.  However, the 
medical evidence thereafter shows that in 1997 and 1998 Dr. 
Faust treated the veteran for swelling and pain of the left 
lower leg.  Additionally, in 1998 the veteran stated that his 
disabilities had increased in severity.  In order to 
adequately ascertain the current level of severity of the 
veteran's disabilities, more contemporaneous VA examinations 
are needed.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  To 
constitute a useful and pertinent rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).

Because the issue of entitlement to a total rating based on 
individual unemployability is inextricably intertwined with 
the other claims on appeal, the adjudication of the matter 
must be deferred pending the completion of the requested 
development.

Also, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request the names, addresses, and dates 
of treatment or examination, of all 
health care providers who have treated or 
examined him for his back disability, 
post-phlebitis syndrome with varicose 
veins of the left lower extremity, 
residuals of a rupture of the urethra 
with partial stricture and suprapubic 
cystotomy scar since June 1999.  After 
obtaining any necessary authorization, 
the RO should request copies of the 
records of such identified treatment or 
examinations that are not currently of 
record.  All records obtained should be 
associated with the veteran's claims 
file.

2.  The veteran should be scheduled for a 
VA orthopedic examination to determine 
the nature and extent of his back 
disorder.  The claims file should be 
provided to the examiner prior to 
examination and the examiner should 
review the veteran's medical history.  
All tests and studies deemed necessary, 
including x-rays, should be conducted, to 
determine the nature and extent of any 
back disability present.  For all back 
disabilities found the examiner should 
comment on whether it is at least as 
likely as not that the disability was 
incurred in, aggravated by, or related to 
the veteran's active service.  Rationale 
for any conclusion reached should be 
discussed.  

3.  The veteran should be scheduled for a 
VA vascular examination to determine the 
severity of his post-phlebitis syndrome 
with varicose veins of the left lower 
extremity.  The claims file should be 
provided to the examiner prior to 
examination and the examiner should 
review the veteran's medical history.  
All tests and studies deemed necessary 
should be conducted, to include 
Trendelenburg's and Perthe's tests.  The 
examiner should comment on whether there 
is involvement of the deep circulation; 
the degree of swelling and distortion of 
the leg; the size and extent of the 
varicosities; and the presence, if any, 
of ulceration, pigmentation, edema, 
marked distortion, or sacculation.  The 
examiner should also state whether there 
is persistent edema and stasis 
pigmentation or eczema, with or without 
intermittent ulceration; persistent edema 
or subcutaneous induration, stasis 
pigmentation or eczema, and persistent 
ulceration; or massive board-like edema 
with constant pain on rest.  The examiner 
should render an opinion concerning the 
effects of the disability on the 
veteran's ability to obtain and maintain 
employment.

4.  The RO should schedule the veteran 
for a VA genitourinary examination to 
determine the current level of severity 
of his residuals of a rupture of the 
urethra with partial stricture and 
suprapubic cystotomy scar.  The claims 
folder should be made available to, and 
be reviewed by, the examiner.  All 
indicated tests and studies should be 
performed, and clinical findings should 
be set forth in detail.  The examiner 
should comment on the veteran's urinary 
leakage, frequency, obstructed voiding, 
and voiding dysfunction.  The examiner 
should also comment on to what extent the 
disabilities affect the veteran's ability 
to obtain and maintain employment.

5.  Thereafter, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  The RO should readjudicate the issues 
on appeal:  entitlement to service 
connection for a back disorder; 
entitlement to an increased rating for 
post-phlebitis syndrome with varicose 
veins of the left lower extremity; 
entitlement to an increased rating for 
residuals of a rupture of the urethra 
with partial stricture; and entitlement 
to a total rating based on individual 
unemployability.  If any of the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the 
claim(s) for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue(s) currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of the remand is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case either favorable or unfavorable at 
this time.  No action is required of the veteran until he is 
notified.

The veteran is advised that a failure to report for the 
scheduled examinations without good cause could result in the 
denial of his claims.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 


